       Case 6:19-cv-00361-ADA-JCM Document 1 Filed 06/11/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

LAKETHA MOORE,                                  §
                                                §
                       Plaintiff,               §
                                                §
v.                                              § CIVIL ACTION NO. ______________
                                                §
STARR R&R SECURITY, INC.                        §
                                                §
                                                §
                       Defendant.

                            PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Laketha Moore hereby files this Original Complaint against Defendant Starr

R&R Security, Inc. for violating state and federal law. The causes of action and summary of

claims relating thereto are addressed below:



                         I. PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Laketha Moore (“Plaintiff” or “Moore”), is currently a citizen and

resident of the State of Texas.

       2.      Defendant Starr R&R Security Inc., (“Defendant” or “Starr”), is a Texas

corporation, authorized to do business, and is doing business, in the State of Texas.

Defendant may be served through its registered agent for service, Thomas Renschler, located

at 600 S. Valley Mills Rd., Waco, TX 76711.

       3.      The Court has jurisdiction to hear the merits of Plaintiff’s claims under 28 U.S.C.

§§1331 & 1343. Venue exists in this district and division as detailed in 28 U.S.C. §1391.

       4.      Plaintiff filed a Charge of Discrimination (“Charge”) with the Texas Workforce

Commission – Civil Rights Division, (“TWC”), and the Equal Employment Opportunity

Commission, (“EEOC”), on or about March 9, 2018, alleging illegal harassment and retaliation.
____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION                                                         PAGE 1
       Case 6:19-cv-00361-ADA-JCM Document 1 Filed 06/11/19 Page 2 of 7



       6.      Plaintiff’s claims under the Civil Rights Act of 1964, (as amended), 42 U.S.C.

§§2000e et. seq. (“Title VII”), are being commenced within the required statutory time limits of

Title VII as (a) the Charge was filed within 300 days of the ongoing sexual harassment and

retaliation, and (b) this lawsuit is being filed within 90 days of the Notice of Right to Sue issued

by the EEOC on May 9, 2019.

       7.      Plaintiff’s claims under the Texas Commission on Human Rights Act

(“TCHRA”), TEX. LAB. CODE. §§ 21.001 et. seq., are being commenced within the required

statutory time limits as (a) the Charge was filed within 180 days of the ongoing sexual

harassment and retaliation, and (b) this lawsuit was filed within 60 days of receiving the Notice

of Dismissal and Right to File Civil Action, (on or about April 15, 2019).




                              III. FACTUAL BACKGROUND

       8.      In 2017 Moore became re-employed by Starr as a security guard. Moore had

worked for Starr previously and had no serious problems, but from the time she started her

employment with Starr in 2017, her supervisor began making sexually offensive and

unwanted advances towards her.

       9.      The sexual harassment by Moore’s supervisor eventually escalated to the point

that it was occurring on a daily basis, and it included – but was not limited to – numerous

requests to engage in sexual relations with him, and him also discussing sex, such as the

supervisor telling Moore he wanted to (a) have sex with her, (b) “eat” her, (c) lick her, and

(d) shower with her. He also sent her sexual pictures.




____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION                                                         PAGE 2
       Case 6:19-cv-00361-ADA-JCM Document 1 Filed 06/11/19 Page 3 of 7



       10.     In addition, Moore’s supervisor became dangerously possessive towards her,

telling her that he loved her, and making comments such as, “your body is my body,”

(including doing so on one occasion while pulling out his gun). He would also get upset if

anyone else showed an interest in Moore. The theme that Moore’s supervisor owned Moore

was constantly reiterated, and she became afraid to even be around him.

       11.     Starr knew that Moore’s supervisor had the propensity to commit sexual

harassment of female staff, as other female employees had made sexual-harassment

complaints to Starr about Moore’s supervisor.              However, instead of rectifying the

circumstances, these women were forced to resign.

       12.     Although Moore rebuked her supervisor’s sexual advances, his improper

behavior continued. Moore then complained to a higher-level Starr supervisor about the

sexual harassment, and he confirmed that he already knew about previous sexually-harassing

incidents committed by her supervisor; however, he failed to do anything to address the

situation. He also discouraged Moore from getting a lawyer, telling her she should instead

report the matter to the Starr-corporate office. Moore did not understand this advice, as it was

this manager’s responsibility to report the events, and Starr was already aware of her

supervisor’s propensity to sexually harass female staff.

       13.     Moore’s supervisor found out about her sexual-harassment complaints to the

higher-level manager, and he started to act in a more threatening manner towards her. He

began making comments about how good the company’s lawyers were, and that if something

happened to his job he may kill someone. Although Moore previously had concerns about her

safety at work, these new threats escalated those concerns.




____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION                                                         PAGE 3
         Case 6:19-cv-00361-ADA-JCM Document 1 Filed 06/11/19 Page 4 of 7



         14.     A few weeks after making sexual-harassment complaints about her supervisor,

Moore was forced to work in a car that had carbon monoxide being pumped into the car’s

cabin. She informed her superiors of this circumstance, but nothing was done to rectify the

problem.       Eventually Moore had to go to the Emergency Room for carbon-monoxide

poisoning, and her supervisors still did not remove her from the situation.

         15.     It was clear to Moore that her supervisor would continue to threaten her,

intimidate her, harass her, and put her in a life-threatening situation if she continued to work

for Starr, (and refused to engage in sexual activity with her supervisor). Thus, Moore was

forced to resign from Starr, as no reasonable person should and/or would be able to endure

such treatment in the workplace.1

         16.     Moore was sexually harassed by her supervisor, then intimidated and retaliated

against by her Starr supervisor for refusing to engage in sexual activity, and for making

complaints of sexual harassment against this supervisor to higher-level management. This

affected the terms and conditions of Moore’s employment, and ultimately led to her

constructive termination.




1 Even after leaving the employment of the Starr, Moore’s supervisor continued to contact her
and sexually harass her. Again, Starr did nothing to stop it.
____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION                                                         PAGE 4
        Case 6:19-cv-00361-ADA-JCM Document 1 Filed 06/11/19 Page 5 of 7



                                    III. CAUSES OF ACTION

    A.VIOLATION OF TITLE VII & TEXAS COMMISSION ON HUMAN RIGHTS ACT

        17.    Plaintiff realleges and incorporates the allegations contained in Paragraphs 1

through 16 as if fully stated herein.

        18.    Plaintiff has satisfied all jurisdictional prerequisites in connection with her claim

under the TCHRA and Title VII.

        19.    Defendant is an “employer” as defined by the TCHRA and Title VII.

        20.    Plaintiff is an “employee” as defined by the TCHRA and Title VII.

        21.    During the time that Plaintiff was employed by Defendant, she was subjected to

sexual harassment, and retaliation by Defendant for engaging in protected activity as defined by

the TCHRA. These actions created a hostile-work environment, and affected the terms and

conditions of Plaintiff’s employment, and ultimately led to the constructive discharge of

Plaintiff.

        22.    Defendant did not have adequate policies or procedures in place to address the

harassment and retaliation, nor did it implement prompt remedial measures.

        23.    As described above, Defendant intentionally and/or willfully violated the TCHRA

and Title VII by allowing Plaintiff to be sexually harassed, and ultimately retaliating against

Plaintiff for making complaints of sexual harassment.

        24.    In illegally harassing and retaliating against Plaintiff, Defendant acted with malice

and/or reckless indifference to the statutory-protected rights of Plaintiff.

        25.    Because of Defendant’s violations of the TCHRA and Title VII, Plaintiff has

suffered mental trauma – including loss of enjoyment of life, actual damages in the form of lost

wages and benefits – both past and future, and other losses.



____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION                                                         PAGE 5
       Case 6:19-cv-00361-ADA-JCM Document 1 Filed 06/11/19 Page 6 of 7



       26.     Because of Defendant’s willful violations of the TCHRA and Title VII, Plaintiff

has suffered mental trauma, actual damages in the form of lost wages and benefits (past and

future), and other losses.    Thus, Plaintiff should be awarded all actual, compensatory and

punitive damages, to which she is entitled – as outlined in the TCHRA and Title VII – as well as

equitable relief, attorney fees and costs.




                                       IV. JURY DEMAND

       Plaintiff requests a trial by jury on all claims.



                                        V. PRAYER FOR RELIEF

       Wherefore, Plaintiff requests that Defendant be cited to appear and answer, and that on

final trial, Plaintiff have judgment against Defendant as follows:

       a.      Judgment against Defendant for actual damages, including lost wages and

               benefits, (both past and future), the sum to be determined at time of trial;

       b.      Judgment against Defendant for compensatory damages in the maximum amount

               allowed by law, (including mental anguish and loss of enjoyment of life);

       c.      Judgment against Defendant for punitive/exemplary damages in the maximum

               amount allowed under law;

       d.      An order that Defendant take such other and further actions as may be necessary

               to redress its violation of the law, including reinstatement and injunctive relief;

       e.      Pre-judgment and post-judgment interest at the maximum amount allowed by law;

       f.      Costs of suit, including attorney’s fees;

       g.      The award of such other and further relief, both at law and in equity, to which

               Plaintiff may be justly entitled.

____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION                                                         PAGE 6
       Case 6:19-cv-00361-ADA-JCM Document 1 Filed 06/11/19 Page 7 of 7




                                          Respectfully submitted by:

                                          /s/ Robert (Bobby) Lee
                                          Robert (Bobby) Lee
                                          Texas Bar No. 00787888
                                          lee@l-b-law.com
                                          Angela May
                                          Texas Bar No. 24095077
                                          may@l-b-law.com
                                          Megan Dixon
                                          Texas Bar No. 24079901
                                          dixon@l-b-law.com

                                          LEE & BRAZIEL, L.L.P.
                                          1801 N. Lamar, Suite 325
                                          Dallas, Texas 75202
                                          Telephone: (214) 749-1400
                                          Telecopier: (214) 749-1010
                                          ATTORNEYS FOR PLAINTIFF




____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION                                                         PAGE 7
